Citation Nr: 0811083	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  99-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a compression fracture at T-7.

2.  Entitlement to a disability rating higher than 20 percent 
for impairment of the cervical spine, resulting from cervical 
disc disease.

3.  Entitlement to a separate compensable disability rating 
for left upper extremity neurological impairment resulting 
from the cervical disc disease.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In conjunction with this appeal, the veteran presented 
personal testimony at a Travel Board hearing chaired by the 
undersigned Veterans Law Judge in October 2001.  A transcript 
of that hearing is associated with the claims files.

These matters were previously before the Board, and 
adjudicated in a decision dated in June 2005.  In that 
decision, the Board denied entitlement to a disability rating 
higher than 20 percent for residuals of a compression 
fracture at T-7, and entitlement to a disability rating 
higher than 20 percent for cervical disc disease, status-post 
C-6 and C-7 fusion with nerve root compression.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in October 
2006, the Court vacated the Board's June 2005 decision, and 
remanded both matters to the Board for development consistent 
with a Joint Motion of the Parties (Joint Motion).

Pursuant to the Joint Motion and Order of the Court, in April 
2007, the Board remanded both issues to the RO for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.

TDIU Claim

The veteran, through his attorney, has asserted that his 
thoracic and cervical spine disabilities have rendered him 
unemployable.  The Board notes that a TDIU claim has not been 
adjudicated by the RO.  According to VA General Counsel, the 
Board has jurisdiction to consider the question of TDIU 
entitlement as a component of an appealed increased rating 
claim if the TDIU claim is based solely upon the disability 
or disabilities which are the subject of the increased rating 
claim(s).  If the veteran asserts entitlement to a TDIU 
rating based in whole or in part on other service-connected 
disabilities which are not the subject of the appealed RO 
decision, the Board lacks jurisdiction over the TDIU claim, 
except where appellate jurisdiction is assumed in order to 
grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2007).

As service connection is only in effect for the thoracic and 
cervical disabilities currently on appeal, adjudication of a 
TDIU in this case would necessarily involve consideration of 
only the disabilities on appeal.  Therefore, the Board 
concludes, based on the VA General Counsel Opinion referred 
to above, that the question of entitlement to a TDIU is a 
component of the appealed increased rating claims, and 
therefore the Board does have jurisdiction over the issue of 
entitlement to TDIU.  


FINDINGS OF FACT

1.  The veteran's thoracic residuals are manifested by 
flexion measured to 60 degrees, with normal muscle tone and 
with weekly flare-ups that are moderate in degree, but 
without cord involvement, abnormal mobility, spasms, 
weakness, atrophy, guarding, or fatigability, with no 
episodes requiring bed rest, and with no additional 
limitation of functional ability on repeated use or during 
flare-ups.

2.  The veteran's cervical disc disease results in impairment 
of the cervical spine that is moderate in degree, it does not 
require bed rest prescribed by a physician, and it is 
manifested by moderate limitation of motion of the cervical 
spine, with flexion greater than 15 degrees.

3.  The neurological impairment of the veteran's left upper 
extremity due to  cervical disc disease is mild.

4.  The veteran does not have at least one disability ratable 
at 40 percent or more, and his combined rating is not 70 
percent or more.  

6.  The veteran's service-connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation consistent with his education and industrial 
background.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for residuals of a compression fracture at T-7 are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5235 (2007).

2.  The criteria for a disability rating higher than 20 
percent for impairment of the cervical spine are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. . §§ 4.7, 4.71a, Diagnostic Code 
5243 (2007).

3.  The criteria for a separate 20 percent disability rating, 
but not higher, for left upper extremity neurological 
impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. . §§ 4.7, 4.124a, Diagnostic Code 8513 (2007).

4.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected residuals of a compression fracture at T-7, 
and for cervical disc disease.  He is also seeking a TDIU.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession by letter mailed in June 2007.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims in November 2007.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of any of these 
claims would have been different had VCAA notice been 
provided at an earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In this case, the Board finds that not all of the information 
specified by the Court in Vazquez-Flores was provided in the 
June 2007 notice letter.  In particular, the information 
pertaining to diagnostic codes was not addressed.  That 
letter also did not address the specific provisions governing 
entitlement to a TDIU.  However, the Board finds that there 
is no prejudice to the veteran in this case, as the veteran 
has demonstrated actual knowledge of the requirements for the 
benefits sought.  The veteran's attorney has submitted a 
nineteen page brief to the Court providing reasons why he 
believes that increased ratings and a TDIU are warranted.  
Moreover, the participation of the veteran's attorney in the 
preparation of the Joint Motion is ample demonstration that 
he, and by extension, the veteran, understands the precise 
issues that are before the Board, and the evidence necessary 
to substantiate those claims.  As noted above, the RO 
readjudicated the veteran's claims in November 2007, after 
these documents were completed.  Indeed, these issues were 
remanded not for any deficiency in VA's application of the 
rating schedule, but specifically so that extra-schedular 
ratings could be considered.   

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security Administration (SSA) disability records, 
private treatment records, and pertinent VA medical records 
have been obtained.  Neither the veteran nor his attorney has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of these 
claims.  The Board is also unaware of any such outstanding 
evidence. 

This case was remanded by the Board in April 2007 for the 
primary purpose of obtaining an updated VA examination of the 
veteran's service-connected thoracic and cervical spine 
disabilities.  A VA examination was conducted in August 2007; 
however, the examiner was unable to obtain range of motion 
measurements, and was unable to conduct neurological testing 
including reflexes and sensory examinations, because of what 
the examiner described as the veteran's refusal on multiple 
occasions to undergo such testing.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to cooperate with VA in developing such evidence.  
The duty to assist is not always a one-way street; nor is it 
a blind alley.  The veteran must be prepared to cooperate 
with VA's efforts to provide an adequate medical examination.  
In the absence of such cooperation, it is appropriate to 
decide the claim based on the evidence of record.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  

It may be argued that the veteran's refusal to cooperate in 
his examination should be interpreted as a medical finding 
that any motion of the cervical or thoracic spine is painful, 
and thus limited.  In the Board's view, there is a crucial 
distinction between a hypothetical medical finding that all 
motion of the spine was accompanied by pain, and a finding, 
as here, that no testing could be conducted because the 
veteran refused to participate.  The examiner, a medical 
professional, is presumed to be competent to recognize and to 
make such distinctions.  In this case, any fault in the 
failure to develop the record or to carry out the Board's 
remand instructions lies with the veteran.  The Board notes 
that the veteran is represented by an attorney and is 
presumed to understand the consequences of refusing to 
cooperate in the development of his claims.  Accordingly, the 
Board concludes that no further assistance is required in the 
development of these claims, and the claims will be decided 
based on the evidence of record.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.  




Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

38 C.F.R. § 4.45 states that when evaluating the joints, 
inquiry will be directed as to whether there is less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less 
than total when the claimant is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that, although the Joint Motion 
identified only the Board's failure to address entitlement to 
an extra-schedular referral as a basis for vacating and 
remanding the Board's decision, the resulting action was not 
limited to the issue of extra-schedular referral.  
Accordingly, the Board will address the issues vacated and 
remanded by the Court on a de novo basis.  

The Board notes that the medical evidence was summarized in 
detail in the prior June 2005 Board decision.  Such a summary 
will not be repeated here.  The Board has considered all 
prior evidence in addition to the evidence acquired since the 
vacated June 2005 decision, however, such evidence will only 
be addressed here to the extent that it is directly pertinent 
to the Board's analysis.  

Also of note, during the course of the veteran's claim, the 
regulations governing evaluation of disorders of the spine 
were amended.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
amendment is effective September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.


Thoracic Disability

The service-connected residuals of a compression fracture at 
T7 are currently rated as 20 percent disabling under former 
Diagnostic Code 5285.  The April 1992 rating decision which 
first assigned the 20 percent rating states that 10 percent 
is warranted for demonstrable vertebral deformity and 10 
percent is warranted for recurrent complaints of thoracic 
pain.  

Under the former version of the rating schedule, Diagnostic 
Code 5285 addresses impairment due to vertebral fracture 
residuals:  Under that code, a 100 percent rating requires 
cord involvement, and that the veteran is bedridden, or 
requires long leg braces.  A 60 percent rating is for 
application where there is no cord involvement, but there is 
abnormal mobility requiring neck brace (jury mast).  For 
lesser involvement, residuals are to be rated based on 
limited motion and nerve paralysis, with consideration of 
special monthly compensation.  In such cases, ratings are to 
be assigned for definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 

The Board observes that there is no spinal cord involvement 
associated with the veteran's thoracic disability.  In 
addition, it is clear that the fracture residuals have not 
necessitated the use of long leg braces or a neck brace, nor 
have they resulted in abnormal mobility.  In fact, the June 
2004 VA examiner stated that the thoracic spine did not seem 
to be causing any myelopathy or problems.  The August 2007 
examiner noted that the veteran could walk a quarter mile, 
there was no objective evidence of spasm, atrophy, or 
guarding, and that such symptomatology did not result in  
abnormal gait or abnormal spinal contour.  Accordingly, the 
criteria for the 60 percent and 100 percent levels under 
Diagnostic Code 5285 are not met or more nearly approximated.

Under the former criteria, an evaluation in excess of 20 
percent could also be assigned on the basis of vertebral 
deformity (10 percent) and ankylosis of the thoracic spine 
(20 or 30 percent depending upon whether it is favorable or 
unfavorable); however, the evidence shows that the veteran 
retains some useful motion of the thoracic spine and 
therefore is not entitled to more than a 10 percent 
evaluation for limitation of motion of the thoracic spine.  
The Board notes that, while the veteran did not cooperate in 
range of motion testing in August 2007, the examiner 
specifically found that there was no ankylosis of the 
thoracolumbar spine.  As noted above, the Board does not 
interpret the veteran's refusal to cooperate in his 
examination as a medical finding that all motion is painful 
and therefore limited.  In particular, the Board notes the 
examiner's findings that the veteran was able to walk 1/4 mile, 
there was no muscle atrophy, and that symptoms such as muscle 
spasm, localized tenderness and guarding are not severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  

Finally, the Board notes that the veteran has not been 
diagnosed with intervertebral disc disease of the thoracic 
spine.  Therefore, consideration of Diagnostic Code 5293 is 
not appropriate.  Accordingly, the service-connected 
disability of the thoracic spine does not warrant more than a 
20 percent evaluation under the former criteria. 

With respect to the current criteria for evaluating 
disabilities of the spine, the Board notes that there is no 
longer any provision for the addition of 10 percent for 
vertebral deformity, as under the former version.  Limitation 
of motion of the thoracolumbar spine does not warrant an 
evaluation in excess of 20 percent unless forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less.  
The Board acknowledges that January and February 2004 reports 
from the Therapy Center, Inc. show measurements of "lumbar 
spine" flexion of 20 degrees and 18 degrees respectively.  
However, service connection is not in effect for a purely 
lumbar spine disability.  The current rating criteria provide 
for thoracolumbar range of motion measurements; however, the 
Therapy Center reports do not indicate that the thoracic 
spine measurements were included at all.  Shortly thereafter, 
at the June 2004 VA examination, thoracolumbar flexion was 
measured to 60 degrees.  As the reports from the Therapy 
Center do not provide measurements for thoracic range of 
motion, the Board considers the contemporaneous June 2004 
findings to be the most probative with respect to thoracic 
range of motion during this period.  

While, as noted above, the veteran did not cooperate with the 
August 2007 VA examiner in obtaining range of motion 
measurements, there are several findings of the August 2007 
examiner that are pertinent to the Board's analysis.  The 
examiner found that the veteran experiences weekly flare-ups 
that are moderate in degree.  These last 1 to 2 days and are 
brought on by activity and twisting.  However, in light of 
the 20 percent rating currently assigned, these occasional 
moderate flare-ups do not appear to be of such a degree as 
would more closely approximate the criteria for the 40 
percent level.  In other words, weekly moderate flare-ups do 
not approximate overall forward flexion of the thoracolumbar 
spine that is limited to 30 degrees or less.  The Board also 
finds significant that the examiner found no spasms, 
weakness, atrophy or guarding associated with the thoracic 
disorder, and muscle tone was normal.  

In addition, the June 2004 VA examiner stated that there were 
no additional limitation of functional ability on repeated 
use or during flare-ups, no fatigability, and no episodes 
requiring bed rest.  Based on these findings, the Board 
concludes that the preponderance of the evidence is against 
symptomatology of the type and degree as would support more 
than the currently assigned evaluation of 20 percent under 
the current criteria.

While the Board acknowledges that there is conflicting 
evidence with respect to muscle spasms and guarding, the 
Board notes that these symptoms are consistent with even the 
10 percent level, and do not support entitlement to a 40 
percent rating. 

There is evidence of arthritis associated with the veteran's 
service connected condition; however, the Board notes that 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] rates by analogy to limitation of motion 
of the joint affected, which is essentially how the 
disability is now rated.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has this 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Cervical Disability

The veteran's cervical disc disease is currently rated as 20 
percent disabling under the old criteria, Diagnostic Code 
5293.  A higher rating of 40 percent requires severe; 
recurring attacks, with intermittent relief.  Such a rating 
is not warranted because the evidence shows no more than 
moderate intervertebral disc disease of the cervical spine.  
In so finding, the Board notes that reflexes have repeatedly 
been normal; and, despite some mild weakness of the left 
upper extremity, no atrophy has been found.  Indeed, there 
was no evidence of disc disease found on the June 2004 X-ray 
examination.  While the August 2007 VA examiner noted some 
lower extremity neurological symptoms, these were found not 
to be related to the service-connected disability.  While the 
veteran refused to cooperate with range of motion and sensory 
testing, the August 2007 examiner noted no weakness, atrophy, 
guarding, or spasms associated with the cervical disorder.  
The veteran's posture was normal and symmetric in appearance.  
Muscle tone was normal.

In addition, there have been no incapacitating episodes 
requiring bedrest prescribed by a physician so a higher 
evaluation under the revised criteria for evaluating 
intervertebral disc syndrome on the basis of such episodes is 
not warranted.  

With respect to whether a higher rating is warranted on the 
basis of limitation of motion, under the former rating 
criteria, a higher 30 percent rating requires a showing of 
severe limitation of motion.  See Diagnostic Code 5293.  
Under the current rating schedule, a 30 percent rating 
requires that forward flexion of the cervical spine to be 
limited to 15 degrees or less or the presence of favorable 
ankylosis of the entire cervical spine.  The January 1997 VA 
examination revealed that the veteran had fairly good range 
of motion.  Extension of the neck to 30 degrees produced 
pain; however the veteran was able to flex down on the chest 
quite well without any pain.  The November 1998 VA 
examination report shows that the veteran had limited range 
of motion in his cervical spine due to pain; however, actual 
results were not reported.  

A January 2004 report from the Therapy Center shows that 
flexion of the cervical spine was measured to 30 degrees.  In 
February 2004, flexion of the neck was measured to 28 
degrees.  At the June 2004 VA examination, all motions of the 
cervical spine were measured to 30 degrees.  The VA examiner 
noted that there was no additional limitation of functional 
ability on repeated use or during flare-ups.  

There is evidence of ankylosis at the C6-7 level, as the 
veteran underwent a fusion at this level in 1989.  However, 
both versions of the rating schedule specify that in order to 
warrant a 30 percent rating on the basis of ankylosis, there 
must be favorable ankylosis of the entire cervical spine.  
This is not shown.

In sum, at no time has the presence of more than moderate 
limitation of motion of the cervical spine or limitation of 
forward flexion of the cervical spine to 15 degrees or less 
been demonstrated.  Therefore, a higher evaluation on the 
basis of limitation of motion is not warranted under the 
former or current criteria.  

There is evidence of arthritis associated with the veteran's 
service connected condition; however, the Board notes that 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] rates by analogy to limitation of motion 
of the joint affected, which is essentially how the 
disability is now rated.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has this 
disability warranted a higher rating.  See Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

Left Upper Extremity

The August 2007 VA examiner found that the veteran had 
decreased motor function of the left upper extremity 
affecting the radial, median, and musculocutaneous nerves, 
and that such impairment was due to the service-connected 
cervical spine disability.  Motor function was rated at 4 out 
of 5 for flexion and extension of the left elbow and wrist.  
These findings correspond to similar findings made on VA 
examination in June 2004.  Based on such findings, the Board 
concludes that a separate 20 percent rating for mild 
impairment of all radicular groups is warranted under 
Diagnostic Code 8513.  

To warrant the next higher 30 percent rating for the minor 
appendage (the veteran was noted in the January 1997 VA 
examination report to be right-handed) is authorized for 
moderate impairment of all radicular groups.  However, based 
on the minimal symptomatology reported, i.e., subjective 
numbness in the left upper extremity, and the mild motor 
impairment noted above, there is no basis in the record to 
conclude that the veteran's left upper extremity impairment 
more nearly approximates moderate than mild.  In addition, 
the Board notes that on examination in January 1997 reflexes 
were normal and range of motion was complete in both 
shoulders.  

The Board acknowledges that the November 1998 examiner stated 
that there was so much guarding in trying to assess the left 
arm that it was difficult to evaluate the veteran's strength.  
However, this guarding was attributed to the veteran's 
cervical spine, not specifically to the left arm.  Despite 
this difficulty, reflexes were found to be perfectly normal 
and there was a good range of motion in the left arm.  
Accordingly, while a 20 percent rating is in order, a rating 
higher than 20 percent is not warranted.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has this 
disability warranted more than the 20 percent rating granted 
herein.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. 
119.

TDIU

As a result of the Board's decision here, the veteran 
essentially has three service-connected disabilities: 
residuals of a compression fracture at T-7, rated at 20 
percent disabling, and cervical disc disease, status-post C-6 
and C-7 fusion with nerve root compression, rated at 20 
percent disabling for impairment of the cervical spine, and 
separately rated at 20 percent disabling for left upper 
extremity neurological impairment.  The veteran therefore has 
three disabilities ratable at 20 percent, and his combined 
disability rating is 50 percent, using the table at 38 C.F.R. 
§ 4.25 (2007), which is less than the 70 percent combined 
rating required for the assignment of a total rating.  The 
Board notes that the 20 percent rating for the thoracic spine 
was originally assigned as two separate 10 percent ratings; 
however, this does not alter the result of a 50 percent 
combined rating.  Thus, the Board finds that the veteran 
fails to meet the schedular criteria for consideration of a 
total rating based on individual unemployability due to 
service- connected disabilities.  See 38 C.F.R. § 4.16(a) 
(2007).  Entitlement to a TDIU on a schedular basis will 
therefore be denied as matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Extra-schedular Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  In addition, pursuant to 38 
C.F.R. § 4.16(b), when a claimant is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration in accordance 
with 38 C.F.R. § 3.321.

Here, with respect to the increased rating claims, as 
discussed in detail above, the record reflects that the 
veteran has not required frequent hospitalizations for his 
thoracic or cervical spine disabilities, and that the 
manifestations of those disabilities are consistent with 
those contemplated by the schedular criteria.  While the 
veteran was hospitalized for a cervical discectomy and 
fusion, this was in 1989, prior to the period on appeal, and 
in any event, does not constitute frequent hospitalization.  

This leaves the related questions of whether there is marked 
interference with employment for purposes of 38 C.F.R. 
§ 3.321(a), and whether the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities for purposes of 38 C.F.R. § 
4.16(b).  The Board will address these issues in a common 
discussion.

There is no question that the veteran has been unemployed for 
a considerable period of time.  The August 2007 VA examiner 
noted that the veteran has been unemployed for the past 5 to 
10 years and was on short-term disability from his former 
employer.  However, unemployment does not equate to 
unemployability, nor does it necessarily suggest that the 
veteran's service-connected disabilities, without 
consideration of other factors, render him unemployable, or 
cause marked interference with employment.  

The veteran was apparently employed at the time of the 
January 1997 VA examination, and that report notes that the 
veteran's neck and back pain prevented him from sleeping and 
caused him to miss work.  In April 1998 the veteran submitted 
documentation from his employer showing that he had 61 
absences in 1996 and 76 absences in 1997 due to his back 
problems.  In a November 1998 examination report, the veteran 
was noted to be holding the same job and still missing work.  
An August 2001 VA medical record notes that the veteran 
received a job demotion, which he felt was due to his health.  
However, the January 1997 examiner did not find that the 
veteran was unemployable, but stated that if the veteran 
could obtain a job which required less activity (the veteran 
has a college degree) he could probably handle it physically.  

Along the same lines, on VA examination in June 2004, the 
examiner opined that the veteran could handle almost all desk 
jobs, but would be limited in any heavy lifting and 
repetitive bending activities.  A February 2004 report from 
the Therapy Center states that the veteran can safely work 8 
hours a day for 5 days a week in a sedentary job or one 
requiring light physical demand.  The veteran stated that 
discomfort was present in either the neck, mid back, or low 
back during testing; however, he said that he was able to 
work through the discomfort for the most part.

While the August 2007 examiner found that the veteran was not 
able to engage in activities such as sports, recreation, and 
exercise, and there was severe impairment of the veteran's 
ability to engage in chores, his abilities with respect to 
feeding, bathing, shopping, dressing, toileting, and grooming 
were found to be moderate, and his impairment in travelling 
was considered only mild.  This is consistent with the 
Board's findings above.  

An April 2004 letter from Dr. Hill states that the veteran 
had been unable to work since August 2001 due to chronic back 
pain.  However, there was no discussion of whether other 
types of employment would be feasible.  

Clearly, the veteran's cervical and thoracic disorders 
interfere with his industrial capacity, and limit his ability 
to engage in certain physically demanding types of 
employment.  However, the disability ratings assigned are 
recognition that industrial capabilities are impaired.  See 
Van Hoose, 4 Vet. App. at 363.  The type of impairment 
demonstrated on examination is completely consistent with the 
disability ratings assigned.  Further, there is ample 
evidence suggesting that the veteran could handle employment 
consistent with his education and physical abilities.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from any of 
the service-connected disabilities would be in excess of that 
contemplated by the assigned evaluation.  Moreover, the 
preponderance of the evidence establishes that the veteran's 
service-connected disabilities alone are not sufficient to 
render him unable to secure or follow any form of 
substantially gainful employment consistent with his 
education and industrial background.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 20 percent for 
residuals of a compression fracture at T-7 is denied.

Entitlement to a disability rating higher than 20 percent for 
impairment of the cervical spine resulting from cervical disc 
disease is denied.

Entitlement to a separate 20 percent disability rating for 
left upper extremity neurological impairment due to the 
service-connected cervical spine disability is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


